DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE with amendment/arguments filed on 7/27/2022 which was in response to the office action mailed on 4/29/2022 (hereinafter the prior office action).
Claim(s) 1-7, 10-12 and 14-19 is/are pending. 
Claim(s) 1, 12 and 15-16 is/are amended.
Claim(s) 8-9 and 13 is/are cancelled.
Claim(s) 17-19 is/are new.
Claim(s) 1, 12 and 15 is/are independent.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 7/27/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 9 in “Remarks” that the prior art does not teach the newly amended limitations of the independent claims because “Ricci does not perform any analysis of the result(s) from execution of machine control data (for a calendar event) on a machine, and add a new calendar event according to such analysis such as when the result(s) are problematic. 

Examiner respectfully disagrees because Ricci teaches the analysis above; this is because Ricci discloses various types of warning data, i.e. one or more results, is analyzed for determining a malfunction, where malfunction is a problem result (Para. 634). Further, Applicant’s disclosure does not detail what the analysis entails. Thus, a simple receiving of warning data leading to a determination of malfunction as taught by Ricci sufficiently teaches analysis of results.
Further, Ricci teaches the adding of the calendar event because Ricci discloses that calendar data is added in response to determining a malfunction, where malfunction is a problem result (Para. 634). Because calendar data is added in response to the determining, Ricci teaches the adding of the calendar event according to such analysis as when the result(s) are problematic.


Further, applicant mentions in Pg. 9-10 in “Remarks” that “Ricci also does not disclose or suggest "the task data [of a calendar event] comprises a script and instructions to process the script on a webserver", as required by claim 1”, because “there is nothing in Ricci that appears to suggest that Ricci's electronic calendar (for an occupant of the vehicle) includes a calendar event having task data, and such task data including both script and instructions to process the script on a webserver.”

Examiner respectfully disagrees because Ricci has been used to teach that task data comprises a script which is processed. Ricci has not been used to teach that the task data is related to a calendar event, nor has Ricci been used to teach that the script or processing of the script on a webserver. Jacobson has been used to teach those aspects of the claim (Fig. 1, Para. 203, 205 and 217) as outlined in the rejection below. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Jacobson and Ricci, therefore, teaches the limitation.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a parser module configured to parse…” in Claim 1, 
“a clock module configured to monitor…and trigger…” in Claim 1,
“a task module configured to process…” in Claim 1,
“the system configured to analyze…and add…” in Claim 1,
“wherein the task module obtains…” in Claim 1,
“a credentials module for managing and authenticating…” in Claim 2,
“the clock module is arranged for: keeping…retrieving…synchronizing…” in Claim 3,
“at least one of the parser module or the credentials module are configured for exchanging…” in Claim 4,
“a storage module for storing…” in Claim 6,
“at least one of the parser module or the credentials module are configured for exchanging…” in Claim 11. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10-12, 14-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (U.S. Pub. No. 2018/0005195) (hereinafter “Jacobson”) in view of Ricci (U.S. Pub. No. 2014/0309806) (hereinafter “Ricci”).


Regarding claim 1, Jacobson teaches a system for scheduling an automation process controlling a machine, (Fig. 1 - - Building Automation Application 112 is used for controlling machines such as security 128, control devices 125, appliances 123, A/V 122, HVAC 124, etc., where Building Automation Application 112 includes Event Scheduling Engine 132)

comprising: a parser module configured to parse calendar data, the calendar data comprising calendar events including clock data and task data; (Para. 283 - - “The building management application 112 will also associate the calendar day corresponding to the selected day block 1806 with the selected day pattern.  In response, during the selected calendar date, the building 102 will operate according to the selected day pattern”, where “day pattern” is further defined in Para. 231 as “room states” being assigned over a 24 hour period, i.e. clock data, and where “room states is further elaborated in Para. 229 as behavior of appliances, i.e. task data, where the day pattern defines clock data and associated task data, where the task data being scheduled using clock data is a calendar event; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State"”, i.e. calendar data is parsed into, for example, 15 minute blocks with associated task data)

a clock module configured to monitor time instances and triggering the parser module to parse the calendar data to retrieve the task data of a calendar event that is identified by clock data corresponding to a time instance; (Para. 205 - - “The control system processors 103 may further provide a time-clock function to the event scheduling system”; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State".  Accordingly, "Room States" can be assigned to a "Room Category" for the entire 24 hour period of a day of a particular "Day Type".  Other "Day Types" may be populated in a similar fashion.  For example, for a "Normal Business Day" an "Occupancy" room state may be assigned to "Hallways" from 12:00 AM to 6:00 AM”, i.e. using the time-clock function, the event scheduling system monitors time and triggers scheduled events as identified by task data corresponding to clock data)

a task module configured to process the task data of the calendar event to obtain machine control data for execution on the machine; and the system is configured…from the execution of the machine control data on the machine for the calendar event…from the execution of the machine control data on the machine (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

…wherein the task data comprises…instructions to process…on a webserver; (Para. 203 - - “User communication devices 101a-n may access the services provided by the server 110 using a web-browser”; Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer”, where providing a web application is being interpreted as comprising a webserver)

wherein processing…causes the webserver to retrieve the machine control data from a remote server; (Fig. 1, Para. 205 - - “one or more control system processors 103 or gateways in communication with the server 110 via the Ethernet switch 104 and communication network 108.  Control system processors 103 may be connected to various electronic devices 105 throughout building 102 via a wireline or wireless local area network 129.  The control system processors 103 may provide a web interface for the sever 110 to communicate to electronic devices 105 within various rooms of the building 102.  The control system processor 103 is used for, among other things, controlling and monitoring various devices”, i.e. control system processors 103, which are remote from webserver within server 110, is in communication with server 110 in order for machine/device control data to be retrieved by the webserver within server 110)

and wherein the task module obtains the machine control data for execution on the machine from the webserver. (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”)


But Jacobson does not explicitly teach that the system is configured to analyze one or more results…to determine an occurrence of one or more problem results
and add at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results;
wherein the task data comprises a script…process[ing] of the script

However, Ricci teaches that the system is configured to analyze one or more results…to determine an occurrence of one or more problem results (Para. 634 - - various types of warning data, i.e. one or more results, is analyzed for determining a malfunction, where malfunction is a problem result)

and add at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results; (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result)

wherein the task data comprises a script…process[ing] of the script (Para. 880 - - programming can be implemented using script)

Jacobson and Ricci are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jacobson, by incorporating the above limitation(s) as taught by Ricci.

One of ordinary skill in the art would have been motivated to do this modification in order to schedule an appointment at a facility to address vehicle malfunction, as suggested by Ricci (Para. 634).



Regarding claim 2, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
Jacobson further teaches a credentials module for managing and authenticating user accounts, service accounts, user credentials and service credentials. (Para. 222 - - “Account engine 136 may be configured to create such accounts and correlate data relevant to a particular building, such as building 102, in these accounts, including system status information of a building 102, as well as other data related to building 102.  Account engine 136 may request a variety of data from a user during a registration process.  For example, requests for data may include the building's address, list of users who are permitted to access the building management system of building 102, as well as their names and passwords for registration purposes.  Account engine 136 may be further configured for providing user authentication to allow access to a particular account and building management services”, where Account engine 136 manages user accounts, and user accounts are authenticated)



Regarding claim 3, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein the clock module is arranged for at least one of: keeping time independently; retrieving time indications from an external time indicator provider; or synchronizing the time with an external time signal. (Para. 205 - - “The control system processors 103 may further provide a time-clock function to the event scheduling system”, where providing time-clock function is being interpreted as retrieving time indications from an external time indicator provider)



Regarding claim 4, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein at least one of the parser module or the credentials module are configured for exchanging calendar data with a client device comprising a calendar view application; (Fig. 1, Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer, such as one or more user communication devices 101a-n”, where server 110, containing the parser module functionality and the credentials module functionality, exchanges data with client devices 101a-n via network 108 using database 106 to store data; Fig. 18-19 - - users can use client device to access calendar view application)

wherein the client device includes at least one of: a machine user interface, such as SCADA or HMI; or a smartphone, tablet or computer. (Fig. 1, Para. 203 - - “User communication devices 101a-n may be any computers known in the art, including, but not limited to a desktop computer, a laptop, a portable electronic device, a mobile computer, a smartphone, a tablet, a personal digital assistant, or any other computer configured for communicating with a remove server”)



Regarding claim 5, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein the parser module, the clock module and the task module are distributed over at least one of a Real Time Operating System RTOS, a server, a cloud infrastructure or a Programmable Logic Controller PLC. (Fig. 1, 202 - - cloud computing is performed on server 110)



Regarding claim 6, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches a storage module for storing calendar data. (Fig. 1, Para. 16 - - Main Memory 113 in conjunction with Database 106 is used to store calendar data)



Regarding claim 7, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein the storage module comprises a cloud infrastructure. (Fig. 1, 202 - - cloud computing is performed on server 110 using data from Database 106 acquired via network 108; Para. 221 - - “database 106 can be co-located with the server 110, or it can be located remotely in various different systems and locations”, where the remote location is being interpreted as comprising a cloud infrastructure)



Regarding claim 10, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein the task data comprises instructions to send calendar data to at least one of a second scheduling system or to at least a second PLC. (Para. 212 - - “the function of server 110 may be distributed across multiple computing systems and architectures.  Multiple, redundant servers may be provided for additional backup and security.  For example, server 110 may include separate web, app, or email servers”, where multiple servers provide a second scheduling system)



Regarding claim 11, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches wherein at least one of the parser module or the credentials module are configured for exchanging calendar data with a second scheduling system according to claim 1. (Para. 212 - - “the function of server 110 may be distributed across multiple computing systems and architectures.  Multiple, redundant servers may be provided for additional backup and security.  For example, server 110 may include separate web, app, or email servers”, where multiple servers provide a second scheduling system)



Regarding claim 12, Jacobson teaches a computer implemented method for scheduling an automation process controlling a machine, (Fig. 1 - - Building Automation Application 112 is used for controlling machines such as security 128, control devices 125, appliances 123, A/V 122, HVAC 124, etc., where Building Automation Application 112 includes Event Scheduling Engine 132)

comprising: exchanging calendar data between a client device and a machine; (Fig. 1, Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer, such as one or more user communication devices 101a-n”, where server 110, containing the parser module functionality and the credentials module functionality, exchanges data with client devices 101a-n via network 108 using database 106 to store data, and where machines such as security 128, control devices 125, appliances 123, A/V 122, HVAC 124, etc. are controlled based on exchanged calendar data)

parsing the calendar data to retrieve calendar events defined by clock data and associated task data; (Para. 283 - - “The building management application 112 will also associate the calendar day corresponding to the selected day block 1806 with the selected day pattern.  In response, during the selected calendar date, the building 102 will operate according to the selected day pattern”, where “day pattern” is further defined in Para. 231 as “room states” being assigned over a 24 hour period, i.e. clock data, and where “room states is further elaborated in Para. 229 as behavior of appliances, i.e. task data, where the day pattern defines clock data and associated task data, where the task data being scheduled using clock data is a calendar event; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State"”, i.e. calendar data is parsed into, for example, 15 minute blocks with associated task data)

monitoring time instances and for clock data of a calendar event matching a time instance; (Para. 205 - - “The control system processors 103 may further provide a time-clock function to the event scheduling system”; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State".  Accordingly, "Room States" can be assigned to a "Room Category" for the entire 24 hour period of a day of a particular "Day Type".  Other "Day Types" may be populated in a similar fashion.  For example, for a "Normal Business Day" an "Occupancy" room state may be assigned to "Hallways" from 12:00 AM to 6:00 AM”, i.e. using the time-clock function, the event scheduling system monitors time and triggers scheduled events as identified by task data corresponding to clock data)

processing the associated task data of the calendar event to obtain machine control data, (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

transmitting the machine control data for execution on the machine;…from the execution of the machine control data on the machine for the calendar event…from the execution of the machine control data on the machine; (Fig. 1, Para. 219 - - “software engines 115 of server 110 may comprise a control engine 131 configured to send at least one command to control the electronic devices 105” and “In other embodiments, control engine 131 is configured for transmitting preprogrammed control commands generated by the event scheduling engine 132”; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

…wherein the associated task data comprises…instructions to process…on a webserver; (Para. 203 - - “User communication devices 101a-n may access the services provided by the server 110 using a web-browser”; Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer”, where providing a web application is being interpreted as comprising a webserver arranged for processing scripts in an embedded webserver)

wherein processing…causes the webserver to retrieve the machine control data from a remote server; (Fig. 1, Para. 205 - - “one or more control system processors 103 or gateways in communication with the server 110 via the Ethernet switch 104 and communication network 108.  Control system processors 103 may be connected to various electronic devices 105 throughout building 102 via a wireline or wireless local area network 129.  The control system processors 103 may provide a web interface for the sever 110 to communicate to electronic devices 105 within various rooms of the building 102.  The control system processor 103 is used for, among other things, controlling and monitoring various devices”, i.e. control system processors 103, which are remote from webserver within server 110, is in communication with server 110 in order for machine/device control data to be retrieved by the webserver within server 110)

and wherein the task module obtains the machine control data for execution on the machine from the webserver. (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”)


But Jacobson does not explicitly teach analyzing one or more results…to determine an occurrent of one or more problem results 
adding at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results;
wherein associated the task data comprises a script…process[ing of] the script

However, Ricci teaches analyzing one or more results…to determine an occurrent of one or more problem results (Para. 634 - - various types of warning data, i.e. one or more results, is analyzed for determining a malfunction, where malfunction is a problem result)

adding at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results; (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result)

wherein the associated task data comprises a script…process[ing of] the script (Para. 880 - - programming can be implemented using script)

Jacobson and Ricci are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jacobson, by incorporating the above limitation(s) as taught by Ricci.

One of ordinary skill in the art would have been motivated to do this modification in order to schedule an appointment at a facility to address vehicle malfunction, as suggested by Ricci (Para. 634).



Regarding claim 14, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches executing the control data. (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”)



Regarding claim 15, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Jacobson further teaches a non-transitory computer readable storage medium storing a software program comprising program code instructions, which when executed by a computer, (Fig. 1 - - server 110 comprises CPU 111 in conjunction with memory 113 to provide software program for performing the method)

causes performance of: exchanging calendar data between a client device and a machine; (Fig. 1, Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer, such as one or more user communication devices 101a-n”, where server 110, containing the parser module functionality and the credentials module functionality, exchanges data with client devices 101a-n via network 108 using database 106 to store data, and where machines such as security 128, control devices 125, appliances 123, A/V 122, HVAC 124, etc. are controlled based on exchanged calendar data)

parsing the calendar data to retrieve calendar events defined by clock data and associated task data; (Para. 283 - - “The building management application 112 will also associate the calendar day corresponding to the selected day block 1806 with the selected day pattern.  In response, during the selected calendar date, the building 102 will operate according to the selected day pattern”, where “day pattern” is further defined in Para. 231 as “room states” being assigned over a 24 hour period, i.e. clock data, and where “room states is further elaborated in Para. 229 as behavior of appliances, i.e. task data, where the day pattern defines clock data and associated task data, where the task data being scheduled using clock data is a calendar event; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State"”, i.e. calendar data is parsed into, for example, 15 minute blocks with associated task data)

monitoring time instances and for clock data of a calendar event matching a time instance; (Para. 205 - - “The control system processors 103 may further provide a time-clock function to the event scheduling system”; Para. 231 - - “a "Day Pattern" may comprise a horizontal timeline of 24 hours divided by time intervals or blocks, such as 15 minute blocks.  Each time block can be assigned a "Room State".  Accordingly, "Room States" can be assigned to a "Room Category" for the entire 24 hour period of a day of a particular "Day Type".  Other "Day Types" may be populated in a similar fashion.  For example, for a "Normal Business Day" an "Occupancy" room state may be assigned to "Hallways" from 12:00 AM to 6:00 AM”, i.e. using the time-clock function, the event scheduling system monitors time and triggers scheduled events as identified by task data corresponding to clock data))

processing the associated task data of the calendar event to obtain machine control data, (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

transmitting the machine control data for execution on the machine;…from the execution of the machine control data on the machine for the calendar event…from the execution of the machine control data on the machine; (Fig. 1, Para. 219 - - “software engines 115 of server 110 may comprise a control engine 131 configured to send at least one command to control the electronic devices 105” and “In other embodiments, control engine 131 is configured for transmitting preprogrammed control commands generated by the event scheduling engine 132”; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

wherein the associated task data comprises…instructions to process…on a webserver; (Para. 203 - - “User communication devices 101a-n may access the services provided by the server 110 using a web-browser”; Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer”, where providing a web application is being interpreted as comprising a webserver arranged for processing scripts in an embedded webserver)

wherein processing…causes the webserver to retrieve the machine control data from a remote server; (Fig. 1, Para. 205 - - “one or more control system processors 103 or gateways in communication with the server 110 via the Ethernet switch 104 and communication network 108.  Control system processors 103 may be connected to various electronic devices 105 throughout building 102 via a wireline or wireless local area network 129.  The control system processors 103 may provide a web interface for the sever 110 to communicate to electronic devices 105 within various rooms of the building 102.  The control system processor 103 is used for, among other things, controlling and monitoring various devices”, i.e. control system processors 103, which are remote from webserver within server 110, is in communication with server 110 in order for machine/device control data to be retrieved by the webserver within server 110)

and wherein the task module obtains the machine control data for execution on the machine from the webserver. (Fig. 1 - - system uses scheduling engine 132 to control devices/machines; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”)


But Jacobson does not explicitly teach analyzing one or more results…to determine an occurrent of one or more problem results 
adding at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results;
wherein associated the task data comprises a script…process[ing of] the script

However, Ricci teaches analyzing one or more results…to determine an occurrent of one or more problem results (Para. 634 - - various types of warning data, i.e. one or more results, is analyzed for determining a malfunction, where malfunction is a problem result)

adding at least another calendar event to the calendar data in response to the determination of the occurrence of one or more problem results; (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result)

wherein the associated task data comprises a script…process[ing of] the script (Para. 880 - - programming can be implemented using script)

Jacobson and Ricci are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jacobson, by incorporating the above limitation(s) as taught by Ricci.

One of ordinary skill in the art would have been motivated to do this modification in order to schedule an appointment at a facility to address vehicle malfunction, as suggested by Ricci (Para. 634).



Regarding claim 17, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Ricci further teaches wherein the one or more results are added as a new calendar event to the calendar data for reporting thereof. (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result, and where the calendar data is related to the malfunction that has been determined)

One of ordinary skill in the art would have been motivated to do this modification in order to schedule an appointment at a facility to address vehicle malfunction, as suggested by Ricci (Para. 634).




Regarding claim 19, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
 Ricci further teaches wherein the another calendar event includes information describing the one or more problem results or describing a solution to address the one or more problem results. (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result, and where the calendar data is related to the malfunction that has been determined)

One of ordinary skill in the art would have been motivated to do this modification in order to schedule an appointment at a facility to address vehicle malfunction, as suggested by Ricci (Para. 634).



Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Ricci, and further in view of Vasko et al. (U.S. Pub. No. 7,836,168) (hereinafter “Vasko”).


Regarding claim 16, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
Jacobson further teaches from the execution of the machine control data…on the machine. (Para. 203 - - “User communication devices 101a-n may access the services provided by the server 110 using a web-browser”; Para. 217 - - “The building automation application 112 may be run on the server 110 and may comprise a web application--a client-server software application which runs in a web-browser of a client computer”, where providing a web application is being interpreted as comprising a webserver arranged for processing scripts in an embedded webserver)


But Jacobson does not explicitly teach a programmable logic controller (PLC) configured to add the another calendar event to the calendar data in response to the occurrence of one or more results…execution…by the PLC to control

However, Ricci teaches to add another calendar event to the calendar data in response to the occurrence of one or more results (Para. 634 - - calendar data is added in response to determining a malfunction, where malfunction is a problem result)

Jacobson and Ricci are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jacobson, by incorporating the above limitation(s) as taught by Ricci.

One of ordinary skill in the art would have been motivated to do this modification in order to link tasks to calendar entry, as suggested by Ricci (Para. 36).


But the combination of Jacobson and Ricci does not teach a programmable logic controller (PLC) configured…execution…by the PLC to control

However, Vasko teaches a programmable logic controller (PLC) configured…execution…by the PLC to control (Col. 4 Lines 48-60 - - - PLC can be configured in an industrial control environment)

Jacobson, Ricci and Vasko are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain control of machines based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Jacobson and Ricci, by incorporating the above limitation(s) as taught by Vasko.

One of ordinary skill in the art would have been motivated to do this modification in order to configure system hardware based on detected changes which the PLC would be configured to accomplish, as suggested by Vasko (Col. 9 Lines 12-24).



Regarding claim 18, the combination of Jacobson and Ricci teaches all the limitations of the base claim(s).
Jacobson further teaches , the machine code obtained from the task data of the calendar event is executed…to control…via the machine, (Fig. 1, Para. 219 - - “software engines 115 of server 110 may comprise a control engine 131 configured to send at least one command to control the electronic devices 105” and “In other embodiments, control engine 131 is configured for transmitting preprogrammed control commands generated by the event scheduling engine 132”; Claim 1 - - “processor-executable instructions” comprise “at least one control command for one or more electronic devices”, where control command is machine control data executed on the machine)

and the task data comprises a command including one of start, hold, stop, or switch for one or more specific tasks (Para. 219 - - various control commands activate devices, i.e. start, and deactivate devices, i.e. stop, and adjust the temperature, i.e. hold)


But the combination of Jacobson and Ricci does not teach wherein the automation process comprises a manufacturing process
executed on a programmable logic controller (PLC) to control the manufacturing process
command…for one ore more specific tasks of the manufacturing process.

However, Vasko teaches wherein the automation process comprises a manufacturing process (Col. 5 Lines 11-29 - - control is performed in an automated manufacturing process)

executed on a programmable logic controller (PLC) to control the manufacturing process (Col. 4 Lines 48-60 - - - PLC can be configured in an industrial control environment)

command…for one ore more specific tasks of the manufacturing process. (Col. 5 Lines 11-29 - - control is performed in an automated manufacturing process)


Jacobson, Ricci and Vasko are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain control of machines based on extracting calendar information.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Jacobson and Ricci, by incorporating the above limitation(s) as taught by Vasko.

One of ordinary skill in the art would have been motivated to do this modification in order to configure system hardware based on detected changes which the PLC would be configured to accomplish, as suggested by Vasko (Col. 9 Lines 12-24).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2015/0193391 by Khvostichenko et al., which discloses a clustering of time and date annotations (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119